DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed November 12, 2021 have been fully considered but they are not persuasive with respect to section 101 rejection
With respect to claims 16-35 rejection under 35 U.S.C. §101, Applicant argues that the 101 rejection should be withdrawn because the examiner has failed to meet the burden of proving that the claims are directed to an abstract idea and that the claims do recite significantly more.
In response examiner respectfully disagrees and submits that the rejection under 35 U.S.C. §101, should be maintained for the following reasons: The first step in the 2019 Revised Patent Subject Matter Eligibility Guideline analysis is to "determine whether the claims at issue are directed to one of those patent-ineligible concepts," such as an abstract idea. The inquiry often is whether the claims are directed to "a specific means or method" for improving technology or whether they are simply directed to an abstract end-result. McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1314 (Fed. Cir. 2016). Here the claims are directed to “encrypting or merging authorization token and cryptogram and decrypting or demerging the same in order to continue processing of transaction” as part of system of commerce- which is considered an abstract idea. The second inquiry is to determine whether 
Applicant’s arguments with respect to claim(s) 16-35 under section 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 16-35, are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. (Alice Corporation Pty. Ltd. v. CLS Bank International, et al. US Supreme Court, No. 13-298, June 19, 2014). 
Analysis
Step 1: In the instant case, 
claim 16 is directed to a method, which is a statutory category of invention, 
Claim 21 is directed to a non-transitory computer readable medium, which is a statutory category of invention, and
Claim 26 is directed to a system, which is a statutory category of invention, 
Step 2a: 
While claims 16, 21 and 26 is directed towards a statutory category of invention, the claims are directed towards at least one judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) without significantly more. In the instant case, the claims are directed to abstract idea of a “encrypting or merging authorization token and cryptogram and decrypting the same in order to facilitate processing of transaction” as part of system of commerce- which is considered an abstract idea. Put simply the claims recites “merging and demerging authorization data comprising the token and cryptogram.” See grouping of abstract ideas in prong one of step 2A (see 2019 Revised Patent Subject Matter Eligibility Guideline). Claim 16 recites: receiving transaction request of user…, sending transaction request to payment service provider…, demerging or decrypting the transaction request…, separating the demerged data and using the demerged data to facilitate transaction processing….These steps constitutes the abstract idea of organizing human activity.  Thus the claims are directed to an abstract idea of organizing human activity. The limitations that set forth this abstract idea include: 
receiving, a request for a transaction of a user, wherein the request includes authorization data that includes a token and a cryptogram merged in a common data value; and sending, by the computer system, details of the request to a payment services provider; receiving, demerge information usable to separate data in the common data value into the token and the cryptogram;
separating, using the demerge information, the token and the cryptogram from the data in the common data value; and using, the separated token and cryptogram to obtain account information for the user in order to facilitate processing the transaction.....….
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “a computer system”, “token and cryptogram”, merely uses a computer as a tool to perform the abstract idea. The use of “a computer system”, “token and cryptogram”, does no more than generally link the abstract idea to a particular field of use, the use of “a computer system”, “token and cryptogram”, does not improve the functioning or performance of the processor/computer and the use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of “a computer system”, “token and cryptogram”, do not amount to significantly more than the abstract idea. As discussed above, taking the claim elements separately, the use of “a computer system”, “token and cryptogram”, does not improve the functioning or performance of the processor/computer and the use of a processor/computer does no more than use a processor/computer to implement the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recites the concept of “receiving transaction request of user…, sending transaction request to payment service provider…, demerging or decrypting the transaction request…, separating the demerged data and using the demerged data to facilitate transaction processing….” using a computer. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 17-20, 22-25, 27-35 further recite characteristics of data or continue to perform similar actions on data to perform the abstract idea. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Dependent claims 17-20, 22-25, 27-35 merely extend the abstract idea of claim 16 by describing the use of computer device or processor to receiving transaction request of user…, sending transaction request to payment service provider…, demerging or decrypting the transaction request…, separating the demerged data and using the demarged data to facilitate transaction processing…. and only serve to add additional layers of abstraction to the abstract idea of claim 16. Therefore, the dependent claims are also not patent eligible.

Conclusion
The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not effect an improvement to another technology or technical filed; the claim does not amount to an improvement to the functioning of a computer system itself; and the claim does not move beyond a general link of the use of an algorithm to a particular technological environment. 
Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. Thus Examiner concludes that the claims are not directed to a patent-eligible subject matter under 35 U.S.C. 101 because it does not amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 16, 21 and 26, are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Lack of Algorithm/Intended use limitation:
Claim 1 recites “usable to separate data in the unencrypted common data value into the token and the cryptogram…”
Claim 21 recites “usable to separate data in the unencrypted common data value into the token and the cryptogram…”
Claim 26 recites “usable to separate data in the unencrypted common data value into the token and the cryptogram…”
The specification does not describe the manner in which the claimed functions are achieved. Therefore, the specification does not provide a sufficient written description to demonstrate that applicant had possession of the claimed invention (MPEP 2161.01)

Antecedent Basis:
Claims 1, 21 and 26 recites in pertinent parts sending by the computer system details of the request to a payment service provider. There is no antecedent basis for the claimed details of the request. Proper correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chitalia et al (hereinafter “Chitalia”) U.S. Patent Application Publication No. 2021/0176062 in view of Mohammed et al (hereinafter “Mohammed”) U.S. Patent Application Publication No. 2019/0333055 A1

As per claims 16, 21 and 26, Chitalia discloses a method, comprising:
receiving, by a computer system of a token service provider, a request for a transaction of a user, wherein the request  is encrypted and includes authorization data (0006, which discloses that “receiving, by the processor computer from the token requestor computer, an authorization request message comprising the token and a cryptogram generated by the token requestor computer using the first master key and the token”); and 
decrypting the request to produce unencrypted authorization data that includes a token and a cryptogram merged in an unencrypted common data value (0093, which discloses that “The verification module may compare information obtained by decrypting the cryptogram with the token and/or other data received in the authorization request message.”);
sending, by the computer system, details of the request to a payment services provider (0026, which discloses that “An "authorization request message" may be an electronic message that is sent to request authorization for a transaction.  The authorization request message can be sent to a payment processing network and/or an issuer of a payment card.”); 
receiving, by the computer system from the payment services provider, demerge information usable to separate data in the unencrypted common data value into the token and the cryptogram;
separating, by the computer system using the demerge information, the token and the cryptogram from the data in the unencrypted common data value; and 
using, by the computer system, the separated token and cryptogram to obtain account information for the user in order to continue processing the transaction.
What Chitalia does not explicitly teach is:
receiving, by the computer system from the payment services provider, demerge information usable to separate data in the unencrypted common data value into the token and the cryptogram;
separating, by the computer system using the demerge information, the token and the cryptogram from the data in the unencrypted common data value; and 
using, by the computer system, the separated token and cryptogram to obtain account information for the user in order to continue processing the transaction.
Mohammed discloses the method comprising:
receiving, by the computer system from the payment services provider, demerge information usable to separate data in the unencrypted common data value into the token and the cryptogram (0083, which discloses that “In addition, certain resource provider computers may utilize a message format that is not configured to receive and process two different authentication verification values such as the TAVV and CAW as separate cryptograms. In such cases, the token service computer 40 may combine the TAVV and CAVV into a new and singular cryptogram that can be received and processed by the resource provider computer 20 during the authorization process. In other embodiments, both the TAVV and the CAVV may be passed back to the digital wallet computer 30 in step S7.”);
separating, by the computer system using the demerge information, the token and the cryptogram from the data in the unencrypted common data value (0083, which discloses that “In addition, certain resource provider computers may utilize a message format that is not configured to receive and process two different authentication verification values such as the TAVV and CAW as separate cryptograms. In such cases, the token service computer 40 may combine the TAVV and CAVV into a new and singular cryptogram that can be received and processed by the resource provider computer 20 during the authorization process. In other embodiments, both the TAVV and the CAVV may be passed back to the digital wallet computer 30 in step S7.”); and 
using, by the computer system, the separated token and cryptogram to obtain account information for the user in order to continue processing the transaction (0018, which discloses that “ The token service computer may transmit the authentication response including the cardholder authentication verification value, the token authentication verification value, and the token to the digital wallet computer and/or the resource provider computer, so that they may continue with transaction processing.”).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Chitalia and incorporate a method further comprising: receiving, by the computer system from the payment services provider, demerge information usable to separate data in the unencrypted common data value into the token and the cryptogram; separating, by the computer system using the demerge information, the token and the cryptogram from the data in the unencrypted common data value; and using, by the computer system, the separated token and cryptogram to obtain account information for the user in order to continue processing the transaction in view of the teachings of Mohammed in order to enhance security of the transaction

As per claims 17, 22 and 27, Chitalia further discloses the method, wherein the details of the request include a transaction identifier usable by the payment services provider to identify the transaction and specify the demerge information for transmission to the token service provider (0069).

As per claims 18, 23 and 28, Chitalia further discloses the method, wherein the demerge information includes a demerge protocol usable to separate the token and cryptogram from unencrypted common data value (0037; 0067).

As per claims 19, 24 and 31, Chitalia further discloses the method, wherein the demerge protocol is executable to de-interleave the token and cryptogram in a manner particular to either an identified tenant of the payment services provider for the transaction, or a type of financial instrument used to initiate the transaction (0037; 0053).

As per claim 20, 25 and 32, Chitalia further discloses the method, wherein the token service provider and the payment services provider are the same entity (0053).

As per claim 29, Chitalia further discloses the system, wherein the demerge protocol is executable by the computer system to de-interleave the token and cryptogram in a manner particular to an identified tenant of the payment services provider for the transaction (0037; 0067).

As per claim 30, both Chitalia and Annam further discloses the system, wherein the computer system is further configured to use the separated token and cryptogram to obtain account information for the user in order to facilitate processing the transaction (Chitalia: 0037; 0067; Annam: 0043).

As per claims 33, 34 and 35, Chitalia further discloses the system, wherein the token and the cryptogram of the common data value are merged according to a set of merge rules that includes a rule that is based on a risk assessment for the transaction (0037; 0038).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles C. Agwumezie whose number is (571) 272-6838. The examiner can normally be reached on Monday – Friday 8:00 am – 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on (571) 272 – 6708.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHINEDU C AGWUMEZIE/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        December 1, 2021